Citation Nr: 1302949	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  10-18 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for cheek residuals (swelling) of an in-service tooth extraction.

5.  Entitlement to service connection for eye residuals (swelling and closure) of an in-service tooth extraction.

6.  Entitlement to service connection for a shrapnel injury of the left forehead.

7.  Entitlement to service connection for cold injury residuals of the hands and feet.

8.  Entitlement to service connection for ingrown toenails, claimed as secondary to cold injury.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from September 1952 to August 1954.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the RO in Indianapolis, Indiana.  Subsequent to certification of the appeal to the Board, original jurisdiction over the Veteran's claims file was transferred at his request to the RO in Chicago, Illinois.

Additional medical evidence was received after the most recent Supplemental Statement of the Case, and the Veteran has not submitted a waiver of his right to RO consideration of that evidence; however, as the evidence relates to the left ankle and left knee claims which are being granted in full, there is no prejudice to the Veteran in the Board's consideration of that evidence in the first instance.  To the extent that other disorders are noted in this evidence, there are no findings that are pertinent to the Board's decision.  See 38 U.S.C.A. §38 C.F.R. § 20.1304 (2012).

The Board notes that the Chicago RO also denied service connection for a dental disability for compensation purposes (March 2012 decision) and service connection for dental treatment (August 2008 decision).  The Veteran has not disagreed with either decision, and those issues are not before the Board on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD, cheek swelling and eye closure and swelling, both claimed as a residual of an in-service-tooth extraction, shrapnel injury of the left forehead, cold injury residuals of the hands and feet, and ingrown toenails secondary to cold injury residuals of the feet are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.

2.  The Veteran engaged in combat with the enemy.  

3.  The Veteran sustained a left ankle fracture in service.  

4.  The Veteran's current degenerative joint disease of the left ankle is related to service.  

5.  The Veteran sustained a left knee injury in service.  

6.  The Veteran's current degenerative joint disease of the left knee is related to service.  



CONCLUSIONS OF LAW

1.  A left ankle disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  A left knee disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the Board is granting service connection for a left ankle disorder and a left knee disorder, those claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  


Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

The Veteran contends that he engaged in combat with the enemy during his service in Korea during the Korean War.  The Veteran has reported that he served as a forward observer with the 1st Field Artillery Observation Battalion, and that he was stationed forward of the front lines to observe the enemy, direct attacks on their positions, and report damage.  During such service, the Veteran was exposed in close proximity to exploding ordinance.

The Veteran's service treatment records and service personnel records are not available for review; however, the Veteran has submitted a copy of his Form DD-214, which shows that he served in Battery A, 1st Field Artillery, Observation Battalion, and had service in Korea during the Korean War.  He was awarded the Korean Service Ribbon with three bronze service stars.  He has also submitted a buddy statement from an individual serving in the same unit who attests to the Veteran's account regarding his service.  The Board finds that the evidence for and against combat engagement is at least in equipoise, and resolving reasonable doubt in the Veteran's favor, the Board finds that combat engagement is demonstrated.  

Analysis of Service Connection for Disorders of the Left Ankle and Knee

The Veteran contends that he in fractured his left ankle in the service during the Korean War.  Although the service treatment records are not available, the Veteran has submitted three photographs of himself in Korea during his service.  These photographs reveal a cast on his left leg, extending from the knee to the toes of the left foot.  He has also submitted a buddy statement from someone who knew of his injury in the service, and who attested to having driven the Veteran to an aid station.  Based on this evidence, and the Board's acknowledgment of the Veteran's combat engagement, the Board accepts the Veteran's report of his left lower extremity injury as true and accurate.  

While the Veteran did not file a claim regarding the ankle or the knee until many decades after service, the evidence generally supports his account of an old injury.  A June 1992 private evaluation, conducted well before the current claim, reveals that the Veteran was known to have a knee problem a long time ago.  A March 1993 history and physical reveals that the Veteran reported to his private physician that he had a longstanding painful and swollen left knee.  While these accounts do not directly implicate the in-service injury, they are consistent with his account and do not contradict it.  

The Veteran was afforded a VA examination in March 2010, at which time he reported that he tripped and injured his left lower extremity in Korea in 1953.  According to the examiner, the Veteran recalled that it was his left heel that was injured as opposed to the left ankle.  At the time of the examination, the Veteran reported that his left knee was now the primary concern, and that he has experienced pain in the left knee ever since service.  He reported that he was not treated for the left knee until around 30 years after service.  The examiner noted that there was no disability or tenderness of the left heel, but noted X-ray evidence of an old ununited fracture of the medial malleolus of the left tibia, with two ununited bony ossicles at the tip of the medial malleolus.  There were minimal degenerative changes at the ankle, manifested by mild sclerosis of the articular surfaces.  There was also a small superior and a large inferior calcaneal spur.  The examiner's opinion was that the Veteran's account was of a heel fracture rather than an ankle fracture.  As the length of time for the cast was short, which would not be typical for an ankle fracture, it is less likely than not that the left ankle complaints are secondary to a fracture from 1953.  

A November 2011 letter from a VA treating physician reports that the Veteran is being seen and treated in the orthopedic clinic for left knee degenerative joint disease.  According to the physician, it is highly likely that this condition is due to trauma sustained to the left knee during combat and the progression has been accelerated due to the trauma.  

An undated letter from a VA physician noted that the Veteran sustained a combat-related injury to his left knee in 1953.  He subsequently developed osteoarthritis in the left knee.  As his osteroarthritis is symptomatic unilaterally, it is possible that his left leg complaints are a result of post traumatic arthritis in his left knee related to his combat injury.  

A January 2012 letter from a VA clinician notes that the Veteran has left ankle degenerative changes secondary to post traumatic injury suffered during active duty.  It is more likely than not related to the fracture of the left ankle sustained in Korea in 1953.  

An undated letter from a VA podiatrist notes that the Veteran's history of an old ankle fracture likely significantly contributed to his post traumatic arthritis of the left ankle.  

The Board finds that there is no conflict in the medical opinion evidence regarding the left knee.  Although one of the letters asserts only the possibility of a relationship between the left knee disorder and service, the November 2011 letter is conclusively stated in favor of such a relationship.  Notably, the March 2010 VA examiner who provided a negative opinion regarding the left ankle did not address the left knee disorder.  As the medical opinion evidence regarding the left knee is in favor of a relationship between the in-service left leg injury and his current arthritis of the left knee, the Board finds that service connection for left knee degenerative joint disease is warranted.  

Clearly, there is a conflict in the medical opinion evidence regarding the left ankle.  It is the Board's responsibility to evaluate the evidence and to assign each report or opinion its due probative weight.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the evidence, the Board is free to favor one medical opinion over another if the Board provides an adequate statement of reasons or bases.  Id.; see also 38 U.S.C. § 7104(d)(1).

In this case, the Board assigns more probative weight to the January 2012 letter from the Veteran's VA clinician, relating the Veteran's left ankle degenerative changes to post traumatic injury suffered during active duty, and the undated letter relating post traumatic arthritis of the left ankle to an old ankle fracture, than it does to the opinion of the March 2010 VA examiner.  In particular, the Board finds that the March 2010 examiner appears to have based his opinion on the Veteran's report that he injured his left heel in service, rather than his left ankle.  However, this is inconsistent with every account the Veteran has made to VA in regard to his claim.  In all correspondence, he has identified a left ankle fracture.  Moreover, the March 2010 VA examiner noted no evidence of a an old heel fracture, but specifically found X-ray evidence of an old ankle fracture.  There is no suggestion anywhere in the record of an injury to the Veteran's left ankle other than the in-service injury.  The examiner also appears to have placed great weight on the Veteran's recollection as to how long the cast was in place in determining that the in-service injury could not be the cause of the ankle injury shown on X-ray.  However, this account was given more than 50 years after the fact.  The Board is more convinced by the otherwise unexplained X-ray evidence of an old left ankle fracture in determining that the Veteran fractured his left ankle in service and not his heel.  To the extent of any remaining doubt as to a relationship between the current degenerative changes of the left ankle and service, the Board resolves such doubt in the Veteran's favor.  Service connection for left ankle degenerative changes is warranted.  


ORDER

Service connection for a left ankle disorder is granted.  

Service connection for a left knee disorder is granted.  


REMAND

The record shows that the Veteran did not report videoconference hearing before the Board scheduled in June 2010.  In a January 2013 statement, the Veteran indicated that he had called and requested rescheduling of the hearing but had not heard anything.  In January 2013, the Veteran's representative requested that the hearing rescheduled.  In the light of the Veteran's statement, he has shown good cause and the remaining claims on appeal are remanded for rescheduling of a videoconference hearing.  
 
Accordingly, the issues of service connection for a psychiatric disorder, to include PTSD, cheek swelling and eye closure and swelling, both claimed as a residual of an in-service-tooth extraction, a shrapnel injury of the left forehead, cold injury residuals of the hands and feet, and ingrown toenails secondary to cold injury residuals of the feet are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


Schedule the Veteran for a videoconference hearing before the Board at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


